 1
 ►~


 4                                                                           FILED -
                                                                 CLERK, ll,$. pry: , -;-r
                                                                                               .`
                                                                                          ~;OUR7
 5
                                                                      ~av - ~ za8
 6
                                                               CENTriAL DiSIr vi
                                                                               ,F
 7                                                             BY                 Cr`~LIFpRNIA
                                                                                      ._ _


 g
                 IN THE UNITED STATES DISTRICT COURT
 9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. CR 14-174-RGK
      UNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                      Plaintiff,
14                                             [Fed. R. Crim. P. 32.1(a)(6);
                                               18 U.S.C. § 3143(a)(1)]
15
      NOEL RAMIREZ,
16
                      Defendant.
17
18
19
20                                             I.
21          On November 5, 2018, Defendant appeared before the Court for initial
22    appearance on the petition for revocation or supervised and warrant for arrest that
23    was issued in this matter. DFPD David Wasserman who was appointed to
24    represent Defendant.
25
26                                                  II.
27
28
 1         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §
 2   3143(a) following Defendant's arrest for alleged violations) ofthe terms of
 3   Defendant's ❑probation / ~ supervised release,
 4         The Court finds that
 5         A.      ~     Defendant has not carried his burden of establishing by clear
 6   and convincing evidence that Defendant will appear for further proceedings as
 7   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
 8              ~ allegations in the petition: defendant failed to report to a Probation
 9              Officer following his release from custody on September 25, 2018
10              ~ unverified background information
11              ~ outstanding warrants with different dates of birth
12
13         B.      ~     Defendant has not carried his burden of establishing by clear
14         and convincing evidence that Defendant will not endanger the safety of any
15         other person or the community if released [18 U.S.C. § 3142(b-c)]. This
16         finding is based on:
17              D allegations in the petition (see above)
18              ~ criminal history which includes probation revocation
19              ~ admitted drug use
20
21
22                                           III.
23         IT IS THEREFORE ORDERED that the defendant is remanded to the
24   custody of the U.S. Marshal pending further proceedings in this matter.
25
     Dated: November 5, 2018
26
                                                      /s/
27
                                                  ALKA SAGAR
28                                           UNITED STATES MAGISTRATE JUDGE

                                               2
